                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION-FLINT


IN RE: Bridgette Lynn Watkins                                      CHAPTER 13
                                                                   CASE NO: 18-30343
                                                                   JUDGE DANIEL S. OPPERMAN
       Debtor
                                            /


                                       ORDER CONFIRMING PLAN

        The Debtor’s Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the
plan was held after due notice to parties in interest. Objections, if any, have been resolved. The Court hereby
finds that each of the requirements for confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are met.

       Therefore, IT IS HEREBY ORDERED that the Debtor’s Chapter 13 plan, as last amended, if at all, is
confirmed.

       IT IS FURTHER ORDERED that the claim of _$0_, Attorney for the Debtor, for the allowance of
compensation and reimbursement of expenses is allowed in the total amount of $_0_ in fees and $_0_ in expenses,
and that the portion of such claim which has not already been paid, to-wit: $_0__shall be paid by the Trustee as
an administrative expense of this case.

       IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all property of
the Debtor and this estate as required by law and contract.

      IT IS FURHTER ORDERED that the Trustee shall pay the mortgage arrears since the Debtor’s Step
Forward application for hardest hit funds was denied.

        All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 USC §502(a),
and the Trustee is therefore ORDERED to make distributions on these claims pursuant to the terms of the Chapter
13 plan, as well as all fees due the Clerk pursuant to statute.

       IT IS FURTHER ORDERED as follows:
   The Debtor shall remit ___0__% of all tax refunds to which Debtor is entitled during the pendency of the Plan
   and shall not alter withholdings without Court approval.
   x The Debtor’s Plan shall continue for no less than _60____ months.
       The claim of ________ shall be paid in accordance with its duly filed claim unless otherwise ordered by
   the Court.
   X The Debtor’s Plan payments shall be increased to $874.70 per _month effective _September 18, 2018.
       Creditor’s rights to object to the last filed Amended Plan are preserved until
   _________________________.


          18-30343-jda     Doc 46     Filed 10/09/18     Entered 10/09/18 13:03:49       Page 1 of 2
X       Other: That the Debtor(s) shall provide a complete copy of their annual federal income tax returns
during case pendency on or before June 1 of the filing tax year or if unfiled, provide a copy of the extension to
the Trustee. Should the Debtor(s) not provide the requested tax information to the Trustee then the Trustee may
file a Notice of Default giving the Debtor(s) 21 days to respond as to why the information has not been
provided. Upon the filing of the response the Court shall set a hearing on the matter.


   Approved:
   /s/ Carl L. Bekofske                                          /s/ Lori B. Selvidge
   Carl L. Bekofske P10645                                       Lori B. Selvidge P72652
   Melissa Caouette P62729                                       Attorney for Debtor
   Leo J. Foley, Jr. P76060                                      Legal Services of Eastern Michigan
   Chapter 13 Standing Trustee                                   436 S. Saginaw Street
   400 N. Saginaw Street, Suite 331                              Ste. 101
   Flint MI 48502                                       Flint, MI 48502
   (810) 238-4675                                      1-800-322-4512 ext. 112
   Ecf@flint13.com                                      lselvidge@lsem-mi.org


Signed on October 09, 2018




          18-30343-jda     Doc 46     Filed 10/09/18     Entered 10/09/18 13:03:49       Page 2 of 2
